/7S-/6
                                                                             176-/6
                           ELECTRONIC RECORD
                                                                            177-/6
                                                                 SEXUAL ABUSE OF A
COA#      04-15-00189-CR                         OFFENSE:        CHILD

          THE STATE OF TEXAS V.
STYLE: james norman evans                        COUNTY:         KENDALL

                       reversed and
coa disposition:       remanded                  TRIAL COURT:    216th DISTRICT COURT


DATE:01/20/2016                      Publish:    NO CASE #:       5623




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD

                                                                                I7FW6
STYLE:   «Style1»v. «Style2»                          CCA#:

                                                                               176-/6
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition         CCA Disposition:
                                                      DATE:
                                                                              +77Vfc
                                                      JUDGE:

DATE:    pj/oylsf^                                    SIGNED:                 PC:

JUDGE:       tilli UtA-'-C -j^»T-'                    PUBLISH:                DNP:




                                                                               MOTION FOR

                                                REHEARING IN CCA IS:

                                            JUDGE: